United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                           F I L E D
                        IN THE UNITED STATES COURT OF APPEALS
                                                                                               June 3, 2003
                                 FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                                                                               Clerk
                                            No. 03-20088
                                          Summary Calendar



JERRY LEONARD FAIRRIS,

                                                                        Plaintiff-Appellant,

                                                 versus

S. SMITH, Assistant Warden; J. MORGAN;
H.H. HARRIS, Captain; S. ALLEN, Lieutenant,

                                                                        Defendants-Appellees.

                        __________________________________________

                           Appeal from the United States District Court
                                for the Southern District of Texas
                                     USDC No. H-02-CV-260
                        __________________________________________

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

        Jerry Leonard Fairris, Texas prisoner # 432739, has appealed the district court’s denial of

his motion for relief from the judgment pursuant to FED. R. CIV. P. 60(b). Fairris’ brief does not

address the basis of the district court’s denial of his Rule 60(b) motion. When an appellant fails to

identify any error in the district court’s analysis, it is the same as if the appellant had not appealed

that judgment. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
1987). Because Fairris does not address the district court’s reasons for denying his Rule 60(b)

motion, he has abandoned the only issue before the court. See id.

       Fairris’ appeal is without arguable merit and, therefore, it is DISMISSED as frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); see 5TH CIR. R. 42.2. The dismissal

of this appeal counts as a strike under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103

F.3d 383, 387 (5th Cir. 1996). Fairris received a strike in the district court’s dismissal of his

appeal of the final judgment in this case and in this court’s dismissal of his appeal of that

judgment. Fairris has now accumulated three strikes under 28 U.S.C. § 1915(g), and he may not

proceed in forma pauperis in any civil action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious physical injury. See 28 U.S.C.

§ 1915(g).

       APPEAL DISMISSED; 28 U.S.C. § 1915(G) BAR IMPOSED.




                                                   2